Citation Nr: 1118849	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar disorder, claimed as a residuals of a back injury.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active duty from March 1957 to March 1960.
 
This matter comes to the Board of Veterans' Appeals from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In January 2009 and July 2010, the Board remanded the claims for further development.

As stated in the July 2010 remand, the issues of entitlement to service connection for degenerative arthritis, a neck disorder, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that a lumbar disorder was not demonstrated in-service; that lumbar arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a lumbar disorder and service.

2.  The preponderance of competent and credible evidence shows that a bilateral hearing loss was not demonstrated in-service; that sensorineural hearing loss was not compensably disabling within a year of separation from active duty; and that there is no nexus between bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  A lumbar disorder was not incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As for the service connection claims, VA notified the Veteran in October 2002, May and September 2003, March, June, and August 2004, and March 2009 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in March 2009.  This claim was most recently readjudicated in a supplemental statement of the case issued in April 2011.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent warranted by law, afforded a VA examination.  The RO obtained VA treatment records, to include those pursuant to the January 2009 remand, and private treatment records from 1990s.  The Veteran submitted statements from Deane Mink, D.C.; and John Tomlinson, D.C.; and a statement and treatment record from Allison Campbell, a clinical audiologist.  As to private treatment records from 1970s and 1980s, as well as treatment records from Dr. Tomlinson, the appellant reported these records were unavailable.

The Veteran's service treatment records are not available, and numerous attempts to secure them have been unsuccessful.  The RO advised the claimant of the unavailability of service treatment records in May 2003 correspondence.  In conformity with the Board's January 2009 remand, the RO attempted to obtain in-service hospitalization records and morning reports.  The hospital in question indicated that there were no clinical records pertaining to the Veteran, and the service department noted that a search for morning reports could not be completed without the identity of the appellant's wing organization, which the claimant had previously stated was unavailable.  The RO prepared a memorandum that documented the efforts to obtain hospitalization records and morning reports, and that determined that further attempts would be futile.  The RO informed the claimant of its efforts and its conclusion regarding the futility of another search in the April 2010 supplemental statement of the case.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Pursuant to the Board's January 2009 remand, the Veteran underwent a VA general medical and audiological examinations in September 2009, and the respective examiners offered medical opinions addressing whether there were relationships between the lumbar disability and hearing loss and service.  In conformity with the Board's July 2010 remand, the September 2009 VA general medical and audiological examiners reviewed all medical opinions of record and again offered medical opinions addressing whether there were relationships between the lumbar disability and hearing loss and service. 

At the November 2008 Board hearing, the representative requested that VA obtain the Veteran's service personnel records to show a change in assignment that could have resulted in noise exposure.  Hearing transcript, page 6.  As explained below, the Board concedes that the appellant had in-service noise exposure.  Therefore, an attempt to obtain service personnel records is unnecessary.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels 
(in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Lumbar disorder

The Veteran has a lumbar disorder, diagnosed as degenerative L4-L5 and L5-S1 disc disease, left L5-S1 radiculopathy, and generalized lumbar degenerative joint disease.  Chronic low back pain has also been diagnosed, but pain alone, however, is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board finds credible the appellant's report that he was involved in an in-service motor vehicle accident.  The Board finds probative the fact that in September 1994, years prior to his September 2002 claim, the appellant reported that in-service motor vehicle accident.  

The Board has reviewed the VA and private treatment records, the September 2009 VA examination report, the July 2010 VA medical opinion, and the statements of Drs. Mink and Tomlinson.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a lumbar disorder was not demonstrated in-service; that lumbar arthritis was not compensably disabling within a year of separation from active duty; and there is no nexus between a lumbar disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of lumbar symptomatology since separation from active duty.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In September 2003 and June 2004 statements, Dr. Tomlinson noted that the Veteran had an old injury and opined that it was more likely than not that the motor vehicle accident in service was the main cause of his lumbar disorder.  In a November 2003 statement, Dr. Mink noted that a motor vehicle accident in September 1994 aggravated an old low back injury from service.  In a December 2003 statement, Dr. Mink indicated that the appellant's back problem was apparently an old injury from service and was characteristic of what the Veteran reported.  Dr. Mink opined that it was more likely than not his current back disorder is directly related to the in-service injury as described by him.

A VA physician, on the other hand, opined in both the September 2009 VA examination report and the July 2010 VA medical opinion that to resolve the question of whether or not the Veteran's lumbar disorder was the result of military service, without objective documentation of injury, would require that he resort to speculation.  The VA examiner supported this opinion by noting in the July 2010 VA medical opinion that radiologic studies showed that the lumbar disorder was consistent with normal aging and that there was no evidence of acute injuries, such as fractures.

The VA examiner reviewed the claims file and was aware of the VA radiological studies.  There is no similar evidence that private chiropractors reviewed all of the evidence.  Dr. Mink's September 1994 treatment record indicates that the Veteran had injuries in 1970s and 1980s (a car wreck in the 1970s, a fall on the ice with a subsequent loss of work time), but Dr. Mink did not address the significance of these injuries.  The VA examiner also explained the significance of the VA radiological findings, and provided a more thorough opinion.  Therefore, because the VA examiner's opinion was based on consideration of all of the evidence of record and is more thorough, his examiner's opinion will be given more weight.

As for continuity of symptomatology, the appellant claims that he has had low back symptomatology since his in-service accident.  It is evident that notations in VA treatment records regarding symptoms "since service" are merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, as noted the Board assigns greater weight to the opinion of the September 2009 VA examiner who in essence rejected the Veteran's claim of continuity of symptomatology by opining that the lumbar disorder was not related to service.

The only other evidence linking the lumbar disorder to service are the statements and testimony of the Veteran.  Lumbar degenerative disc, joint disease, and radiculopathy are disorders for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the lumbar disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a lumbar disorder; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

The claim is denied.

Bilateral hearing loss 

The September 2009 VA examination report shows that the Veteran has a bilateral hearing loss for VA purposes.  

At the September 2009 examination, the Veteran reported that he worked as an aircraft mechanic for two years without hearing protection and in the motor pool for one year without hearing protection.  His DD Form 214 reflects that he was a supply specialist.  The Board will concede that the appellant had in-service noise exposure.  

The Board has reviewed the evidence of record to include an April 2004 private audiogram, the September 2009 VA examination report, the July 2010 VA medical opinion, and the statement of Allison Campbell, a clinical audiologist.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a bilateral hearing loss was not demonstrated in-service; that a sensorineural hearing loss was not compensably disabling within a year of separation from active duty; and there is no nexus between bilateral hearing loss and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of hearing loss symptomatology since separation from active duty.

In an April 2004 statement, Ms. Campbell noted that the Veteran had a slight sloping to moderate sensorineural hearing loss bilaterally.  She opined that this type of hearing loss was consistent with military noise exposure and was as likely as not related to excessive noise exposure.  

The VA examiner, on the other hand, opined in both the September 2009 and July 2010 reports that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or the result of military noise exposure.  The examiner noted that the appellant reported the onset of the hearing loss as beginning in only the prior six or seven years.  The examiner indicated that the April 2004 audiogram by Ms. Campbell's practice showed only a mild hearing loss in the speech frequencies.  The examiner added that while the hearing loss had worsened since then, the thresholds on both audiograms did not exceed the norms for hearing loss due to aging.  In the July 2010 VA medical opinion, the examiner noted that the Veteran had normal hearing for VA purposes in the right ear at the time of the private audiogram and that the hearing loss for non-VA purposes in the right ear did not exceed the norms for aging except slightly at 6000 and 8000 Hertz.  The examiner added that in the left ear, air conduction scores did not exceed the norms for hearing loss due to aging and that bone conduction scores were normal, which indicated no high frequency sensorineural loss in the speech range that would typically be associated with hearing loss due to noise exposure.

The VA examiner reviewed the claims file, a recent VA audiogram, and considered the Veteran's self reported history of a recent onset of hearing loss.  There is no evidence that Ms. Campbell likewise reviewed all pertinent evidence.  The VA examiner explained the significance of the findings of the audiogram done by Ms. Campbell's facility, and provided a more thorough opinion.  Therefore, because the VA examiner's opinion was based on consideration of all of the evidence of record it is more thorough and it will be given more weight.

As for continuity of symptomatology, the Veteran stated at the September 2009 VA examination that his hearing loss began only six or seven years ago.  Thus, there is no continuity of symptomatology since service separation.  

The only other evidence linking a hearing loss to service are the statements and testimony of the Veteran.  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  While the appellant can attest to factual matters of which he had first-hand knowledge, such as difficulty in hearing, he is not competent to offer a medical opinion linking the bilateral hearing loss to service.  Routen. 

There is competent evidence that the Veteran has a bilateral hearing loss; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

The claim is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


